Citation Nr: 0307528	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  98-08 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
coronary artery disease due to smoking. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 12, 2002 Order of the United States 
Court of Appeals for Veterans Claims (Court) and following a 
Board Remand of January 2001.  The Court vacated the Board's 
January 2001 decision and remanded to the Board the veteran's 
request to reopen a previously disallowed claim based on the 
submission of new and material evidence.  The veteran's claim 
of entitlement to service connection for arteriosclerotic 
coronary artery disease due to smoking has been returned to 
the Board by the RO upon completion of the steps directed by 
the Board.  The claims were originally on appeal from April 
1996 and December 1998 rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.


REMAND

A preliminary review of the record discloses that the veteran 
failed to appear at a travel board hearing scheduled for 
November 1, 2000, reportedly due to health reasons.  In 
correspondence dated November 1, 2000 and apparently 
associated with the claims file after the January 2001 Board 
decision, the veteran related that he was unable to attend 
the November 1, 2000, hearing because of medical problems and 
requested a new hearing date.  The Board deems this 
correspondence  a timely motion showing good cause for his 
failure to appear at the November 1, 2000 hearing.  The 
veteran's request for a new travel board hearing date in his 
appeal before the Board is granted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
travel board hearing before a Veterans 
Law Judge at the next available 
opportunity.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




